USCA4 Appeal: 22-4101      Doc: 33           Filed: 12/28/2022   Pg: 1 of 13




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-4101


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        KRISTEN HOFFLER,

                     Defendant – Appellant.


        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:20-cr-00016-JPB-JPM-24)


        Submitted: October 28, 2022                                 Decided: December 28, 2022


        Before WYNN, THACKER, and HARRIS, Circuit Judges.


        Affirmed in part; vacated and remanded in part by unpublished per curiam opinion.


        ON BRIEF: Douglas Sughrue, SUGHRUE LAW, Pittsburgh, Pennsylvania, for
        Appellant. William Ihlenfeld, United States Attorney, Shawn M. Adkins, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4101      Doc: 33         Filed: 12/28/2022     Pg: 2 of 13




        PER CURIAM:
               Kristen Hoffler pleaded guilty to four counts related to a drug conspiracy. The

        district court sentenced her to 46 months’ imprisonment and six years of supervised release.

        She appeals her sentence, challenging the district court’s application of specific U.S.

        Sentencing Guidelines and the reasonableness of her sentence. For the reasons given

        herein, we affirm in part, vacate in part, and remand for resentencing.

                                                      I.

               This case arises out of an investigation into a drug conspiracy in the Wheeling, West

        Virginia, region. Agents with a drug task force were investigating Damion Pippens and

        later identified Willie Johnson, Ashly Phillips, and Hoffler as additional targets. Johnson

        was Hoffler’s boyfriend and lived with her at her apartment.

               In April 2020, investigators executed a search warrant on Hoffler’s apartment.

        There, they discovered 81 grams of heroin and approximately 10 grams of cocaine base.

        During subsequent interviews with the investigators, Hoffler said Pippens (who was

        traveling from Cleveland, Ohio, to Wheeling each week to distribute drugs) had been

        staying at her apartment a few nights per week from September or October 2019 through

        the execution of the search warrant in April 2020; that he would leave money or bring

        groceries in exchange for staying at the apartment; and that she had seen him routinely

        bring a bag into the apartment that she suspected contained heroin. Hoffler also said that

        on approximately seven occasions, Pippens directed her to pick up money from Phillips

        and leave it for Pippens, and that a handful of times Hoffler delivered drugs at Johnson’s



                                                     2
USCA4 Appeal: 22-4101      Doc: 33         Filed: 12/28/2022      Pg: 3 of 13




        direction. Investigators did not conduct any controlled purchases at Hoffler’s apartment

        nor was there any other evidence of drug sales occurring there.

               Hoffler has no criminal history. Before the events in question she was consistently

        employed, most recently as a bartender. She is a college graduate and, at the time of her

        arrest, was working on her master’s degree in business at Wheeling Jesuit University.

               In August 2020, a federal grand jury returned a fifty-count indictment. Hoffler was

        charged in four of the counts: conspiracy to distribute and possess with the intent to

        distribute cocaine base, methamphetamine, heroin, and fentanyl; two counts of aiding and

        abetting with intent to distribute a controlled substance within 1,000 feet of a protected

        location (one count for heroin and one count for cocaine base); and maintaining a drug-

        involved premises within 1,000 feet of a protected location, in this case a “housing facility

        owned by a public housing authority.” 21 U.S.C. § 860(a).

               In July 2021, Hoffler pleaded guilty (without the benefit of a plea agreement) to all

        four counts. Prior to sentencing, she filed 1) objections to the draft presentence report,

        objecting to the application of a two-level enhancement for maintaining a drug-involved

        premises and arguing she was entitled to a four- to six-level reduction for being a minimal

        participant in the conspiracy; 2) a “motion for application of § 3B1.2(a) and

        § 2D1.1(b)(17),” repeating her earlier arguments about being a minimal participant; and 3)

        a sentencing memorandum, which discusses application of the sentencing factors under 18

        U.S.C. § 3553(a) and details her lack of criminal history, her education and employment,

        her attempted cooperation with law enforcement, and her support from friends and family.



                                                     3
USCA4 Appeal: 22-4101       Doc: 33         Filed: 12/28/2022      Pg: 4 of 13




               Hoffler’s sentencing hearing occurred in February 2022. As to the Sentencing

        Guidelines calculation, the district court overruled Hoffler’s objection to the two-level

        increase for maintaining a drug-involved premises and denied her request for a reduction

        for being a minimal participant in the conspiracy. It thereafter calculated her Guidelines

        range as 46 to 57 months and sentenced her to 46 months’ imprisonment on each of the

        four counts, to be served concurrently, followed by six years of supervised release. Hoffler

        timely appealed.

                                                       II.

               Hoffler first argues that the district court erred in calculating her Guidelines range.

        In determining whether a district court properly applied the Sentencing Guidelines, we

        review the district court’s factual findings for clear error and its legal conclusions de novo.

        United States v. Oceanic Illsabe Ltd., 889 F.3d 178, 194 (4th Cir. 2018). Under the clear-

        error standard, we may not reverse a district court’s findings simply because we would

        have reached a different result. United States v. Charboneau, 914 F.3d 906, 912 (4th Cir.

        2019). Instead, we may only reverse if we are “left with the definite and firm conviction

        that a mistake has been committed.” Id. (citation omitted).

                                                       A.

               Hoffler contends that the district court erred when it applied a two-level

        enhancement to her base offense level under U.S. Sentencing Guideline § 2D1.1(b)(12),

        which provides, “If the defendant maintained a premises for the purpose of manufacturing

        or distributing a controlled substance, increase [the base offense level] by 2 levels.”

        U.S.S.G. § 2D1.1(b)(12). This provision applies to a defendant who “knowingly maintains

                                                      4
USCA4 Appeal: 22-4101       Doc: 33          Filed: 12/28/2022      Pg: 5 of 13




        a premises (i.e., a building, room, or enclosure) for the purpose of manufacturing or

        distributing a controlled substance, including storage of a controlled substance for the

        purpose of distribution.” U.S.S.G. § 2D1.1(b)(12) cmt. n.17 (emphasis added).

               There is no question that Hoffler “maintained” the premises: she rented the

        apartment and had control over who accessed it. See id. (“Among the factors the court

        should consider in determining whether the defendant ‘maintained’ the premises are (A)

        whether the defendant held a possessory interest in (e.g., owned or rented) the premises

        and (B) the extent to which the defendant controlled access to, or activities at, the

        premises.”); United States v. Barnett, 48 F.4th 216, 220–21 (4th Cir. 2022) (discussing the

        “maintained” prong).

               Further, Hoffler is correct to acknowledge that, under this Guideline, a premises

        “may have more than one primary” use. Opening Br. at 7; see U.S.S.G. § 2D1.1(b)(12)

        cmt. n.17 (drug distribution “need not be the sole purpose for which the premises was

        maintained, but must be one of the defendant’s primary or principal uses for the premises”);

        United States v. Byers, 779 F. App’x 170, 171 (4th Cir. 2019) (per curiam) (“[A]mple case

        law establishes that drug distribution need only be one primary purpose of the premises to

        qualify for the enhancement.” (collecting cases)). This is true even for a residence, “where

        the activity of living there will invariably be the main” purpose. United States v. Bell, 766

        F.3d 634, 638 (6th Cir. 2014); see United States v. Murphy, 901 F.3d 1185, 1191 (10th Cir.

        2018) (“Actual drug dealing may not be a constant in a home, but the home may well serve

        as a safe place to store drugs, cash derived from drug sales . . . , and tools of the trade (such

        as equipment related to selling drugs and firearms), as well as serve as a headquarters for

                                                       5
USCA4 Appeal: 22-4101         Doc: 33          Filed: 12/28/2022      Pg: 6 of 13




        drug-related operations.”); United States v. Burks, No. 21-4557, 2022 WL 4463113, at *2

        (4th Cir. Sept. 26, 2022) (per curiam) (affirming application of this enhancement to

        defendant who sold drugs from his home); United States v. Harstine, 811 F. App’x 852,

        853 (4th Cir. 2020) (per curiam) (same for defendant who used his mobile home “both to

        package drugs and to serve, in effect, as a dispensary for his middleman”).

               At the sentencing hearing, the district court rejected Hoffler’s argument that this

        enhancement was improperly applied to her, concluding:

               With regard to maintaining a premises, obviously the first issue is she pled
               guilty to it. But there’s a basis for that guilty plea. She had the possessory
               interest. She could have evicted everybody else out of that apartment. She
               allowed the drug activity to take place and participated in it. And she profited
               by it by getting rent and food money. And she had a dedicated room for a
               known drug dealer to stay in the apartment.

        J.A. 145. 1 The district court did not clearly err in reaching these conclusions.

               Indeed, Hoffler pleaded guilty to the offense of maintaining a drug-involved

        premises within 1,000 feet of a protected location. She permitted Pippens and Johnson to

        stay and to store controlled substances at her apartment over the course of six to seven

        months, knowing they were selling drugs. In other words, Hoffler “was an indispensable

        link in [Pippens’s] drug distribution chain, and the conduct of which she was found guilty

        played an integral part in establishing the principal use for the premises.” United States v.

        Clark, 665 F. App’x 298, 302 (4th Cir. 2016) (per curiam) (affirming application of this

        enhancement). We affirm the district court’s application of this Guideline to Hoffler.



               1
                   Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                         6
USCA4 Appeal: 22-4101      Doc: 33         Filed: 12/28/2022      Pg: 7 of 13




                                                      B.

               Hoffler next argues that the district court erred in denying her request for an

        adjustment for a mitigating role under U.S. Sentencing Guideline § 3B1.2. “Section 3B1.2

        of the Sentencing Guidelines provides for various reductions to a defendant’s offense level

        if the defendant played a part in committing the offense that makes [her] substantially less

        culpable than the average participant.” United States v. Powell, 680 F.3d 350, 358 (4th Cir.

        2012) (internal quotation marks and alterations omitted). A defendant may receive a four-

        level reduction in her offense level if she was a “minimal participant” in the criminal

        activity, a two-level reduction if she was a “minor participant,” and a three-level reduction

        if her participation fell between minimal and minor. U.S.S.G. § 3B1.2.

               A minimal participant is one who plays a “minimal role” and is “plainly among the

        least culpable of those involved” in the offense. Id. § 3B1.2 cmt. n.4. A “lack of knowledge

        or understanding of the scope and structure of the enterprise and of the activities of others

        is indicative of a role as minimal participant.” Id. A minor participant is one who is “less

        culpable than most other participants in the criminal activity, but whose role could not be

        described as minimal.” Id. § 3B1.2 cmt. n.5. A mitigating role determination is “heavily

        dependent upon the facts of the particular case.” Id. § 3B1.2 cmt. n.3(C).

               The Sentencing Commission has set out a non-exhaustive list of factors to aid in

        this determination, which includes “the degree to which the defendant understood the scope

        and structure of the criminal activity,” “the degree to which the defendant participated in

        planning or organizing the criminal activity,” and “the nature and extent of the defendant’s

        participation in the commission of the criminal activity.” Id. But the court cannot just

                                                     7
USCA4 Appeal: 22-4101      Doc: 33          Filed: 12/28/2022     Pg: 8 of 13




        mechanically tally conduct; the “critical inquiry is . . . not just whether the defendant has

        done fewer bad acts than [her] co-defendants, but whether the defendant’s conduct is

        material or essential to committing the offense.” United States v. Valverde-Morales, 477

        F. App’x 972, 973 (4th Cir. 2012) (per curiam) (quoting United States v. Pratt, 239 F.3d

        640, 646 (4th Cir. 2001)).

               Here, Hoffler sought a four-level decrease based on being a minimal participant

        under § 3B1.2. The district court concluded that, “[w]ith regard to a minimal participant,

        no, she did not control everything, but . . . this Court does not find her participation to be

        minimal for the reasons I’ve stated above. She was actively selling drugs. She was profiting

        by them. She was allowing people to deal drugs from her apartment, all with knowledge.”

        J.A. 145. While Hoffler’s role in the conspiracy may have been more limited than that of

        Pippens and Johnson, “[m]any conspirators may be less culpable than their coconspirators

        without being substantially so,” United States v. Guerrero-Deleon, 713 F. App’x 163, 166

        (4th Cir. 2017) (unpublished), and a mitigating-role reduction “is not automatically

        awarded to the least culpable conspirator,” United States v. Hassan, 742 F.3d 104, 150 (4th

        Cir. 2014).

               Indeed, we have said that classification as a minimal participant “is to be used

        infrequently” and that a defendant is not entitled to minimal participant status “unless she

        has had an extremely limited role in a criminal enterprise.” United States v. Reavis, 48 F.3d

        763, 769 (4th Cir. 1995). Likewise, a minor participant may be “less culpable” than most

        other participants in the conspiracy, “but [her] role could not be described as minimal.”

        U.S.S.G. § 3B1.2 cmt. n.5. Hoffler’s conduct—providing a place for the drugs to be stored

                                                      8
USCA4 Appeal: 22-4101      Doc: 33          Filed: 12/28/2022     Pg: 9 of 13




        for an out-of-town distributor, benefiting in the form of rent payment from the primary

        dealer, and assisting in distribution on a handful of occasions—is fairly said to be “material

        or essential” to the conspiracy and not “minimal.” Valverde-Morales, 477 F. App’x at 973.

        Accordingly, we affirm the district court’s application of this Guideline to Hoffler. 2

                                                       III.

               Finally, Hoffler argues that the district court inadequately considered the sentencing

        factors under 18 U.S.C § 3553(a). We agree.

               We “review all sentences—whether inside, just outside, or significantly outside the

        Guidelines range—under a deferential abuse-of-discretion standard.” United States v. Blue,

        877 F.3d 513, 517 (4th Cir. 2017) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).

        To issue a procedurally reasonable sentence, “a district court must conduct an

        individualized assessment of the facts and arguments presented and impose an appropriate

        sentence, and it must explain the sentence chosen.” United States v. Nance, 957 F.3d 204,

        212 (4th. Cir.) (citing Blue, 877 F.3d at 518) (internal quotation marks omitted), cert.

        denied, 141 S. Ct. 687 (2020). This means the district court’s explanation “should provide

        some indication that the court considered the § 3553(a) factors and applied them to the

        particular defendant, and also that it considered a defendant’s nonfrivolous arguments for


               2
                  Hoffler also argues that the district court erred in denying her request for a
        reduction based on an “intimate or familial relationship” under U.S. Sentencing Guideline
        § 2D1.1(b)(17). That provision provides for a two-level reduction in the defendant’s base
        level offense only “[i]f the defendant receives the 4-level (‘minimal participant’) reduction
        in § 3B1.2(a)” and certain other factors are met. Because we affirm the district court on
        Hoffler’s minimal-participant argument, we likewise conclude that Hoffler is not eligible
        for this further reduction.

                                                      9
USCA4 Appeal: 22-4101       Doc: 33         Filed: 12/28/2022      Pg: 10 of 13




        a lower sentence.” Id. at 212–13 (cleaned up). The district court’s sentencing explanation

        does not need to be “exhaustive” or “robotically tick” through the § 3553(a) factors. United

        States v. Friend, 2 F.4th 369, 379 (4th Cir. 2021) (citations omitted). But we do “require

        district courts to ‘address or consider all non-frivolous reasons presented for imposing a

        different sentence and explain why it has rejected those arguments.’” United States v.

        Lester, 816 F. App’x 780, 798 (4th Cir. 2020) (per curiam) (alterations omitted) (quoting

        United States v. Ross, 912 F.3d 740, 744 (4th Cir. 2019)).

               After imposing a sentence of 46 months’ imprisonment and six years of supervised

        release, the district court said the following in explanation of its sentence:

               In reaching my decision as to the proper sentence to be imposed, I’ve
               considered all the factors set forth in 18 U.S.C. [§] 3553, and including the
               fact that the defendant is a college graduate, she’s been employed, she’s been
               clean on pretrial release, but I balance that against the provision of a house
               from which drugs were being distributed, her own participation in those
               drugs, and her continuing relationship with one of the drug dealers. And
               based on all of those factors, I have determined to sentence at the very lowest
               end of the applicable guideline range.

        J.A. 166.

               As Hoffler notes in her brief before this Court, prior to sentencing she filed a

        sentencing memorandum in which she sought a variance “to reflect [her] age, lack of

        criminal history, acceptance of responsibility, cooperation and remorse, substantially

        minimal recidivism risk, strong employment history, and insignificant role in the subject

        drug-trafficking enterprise.” Opening Br. at 41.

               The district court could fairly be said to have addressed three of these arguments at

        Hoffler’s sentencing hearing: 1) Hoffler’s “strong employment history,” with the court’s


                                                      10
USCA4 Appeal: 22-4101       Doc: 33         Filed: 12/28/2022     Pg: 11 of 13




        reference (albeit brief) that it had considered “the fact that the defendant is a college

        graduate, she’s been employed,” J.A. 166; 2) her “insignificant role” in the drug

        conspiracy, the court having addressed similar arguments when it ruled on Hoffler’s

        Guidelines objections under § 2D1.1(b)(12) (drug-involved premises) and § 3B1.2

        (mitigating role); and 3) her acceptance of responsibility, to the extent Hoffler received a

        three-level reduction in her Guidelines calculation under Sentencing Guideline § 3E1.1 for

        acceptance of responsibility. The court also noted that Hoffler was “clean on pretrial

        release.” J.A. 166. 3

               But Hoffler made several other arguments in favor of a sentence reduction that the

        district court did not consider. Perhaps most importantly, the court did not address her lack

        of criminal history, nor what impact that might have on her risk of recidivism. It also did

        not address her ongoing cooperation with law enforcement after the search warrant was

        executed at her house, which Hoffler argued goes to her low likelihood of recidivating. 4

        And it did not specifically address counsel’s arguments about Hoffler’s age (24 years old

        at the time of the events in question) and the influence Johnson, a man twelve years her


               3
                 The district court also addressed an argument Hoffler made regarding a sentencing
        disparity between convictions involving cocaine base (“crack cocaine”) versus powder
        cocaine. Hoffler does not press this argument on appeal.
               4
                  At sentencing, the parties discussed the lack of a government motion for substantial
        assistance under U.S. Sentencing Guideline § 5K1.1, which permits the court to depart
        from the Guidelines “[u]pon motion of the government stating that the defendant has
        provided substantial assistance in the investigation or prosecution of another person.”
        U.S.S.G. § 5K1.1. While only the government can file a formal § 5K1.1 motion, United
        States v. LeRose, 219 F.3d 335, 341–42 (4th Cir. 2000), the court can still consider what
        effect, if any, Hoffler’s actions had on its own analysis of the § 3553(a) factors. Here, the
        court did not respond to Hoffler’s cooperation argument at sentencing.
                                                     11
USCA4 Appeal: 22-4101      Doc: 33         Filed: 12/28/2022     Pg: 12 of 13




        senior, had on her. These arguments are “non-frivolous,” going to specific sentencing

        factors under § 3553(a) such as the “history and characteristics of the defendant” and the

        “need for the sentence imposed” to “protect the public from further crimes of the

        defendant.” 18 U.S.C. § 3553(a)(1)–(2). Further, the district court engaged in minimal

        discussion with counsel during the hearing, so we are unable to use the “full context,

        including the give-and-take of a sentencing hearing” to ensure the court properly

        considered these specific arguments. Nance, 957 F.3d at 213; see Blue, 877 F.3d at 521

        (“Reviewing courts may also infer that a sentencing court gave specific attention to a

        defendant’s argument for a downward departure if the sentencing court engages counsel in

        a discussion about that argument.”).

               Although we give due deference to a district court’s sentencing decisions, the court

        must “adequately explain the sentence imposed in light of [a defendant’s] nonfrivolous

        arguments for a downward departure.” Blue, 877 F.3d at 518. And we have vacated and

        remanded for resentencing in cases where the district court failed to consider non-frivolous

        arguments for a lower sentence. See, e.g., id. at 519 (district court “stated that it had

        considered [defendant’s] arguments, the § 3553(a) factors, and the Guidelines” but only

        addressed two arguments at sentencing, “le[aving] six arguments unaddressed”); United

        States v. Perez-Paz, 3 F.4th 120, 127–29 (4th Cir. 2021) (remanding for resentencing when

        district court addressed several mitigation arguments but failed to address two non-

        frivolous arguments regarding prior convictions and sentencing disparities); United States

        v. Webb, 965 F.3d 262, 270–72 (4th Cir. 2020) (remanding for resentencing when district



                                                    12
USCA4 Appeal: 22-4101      Doc: 33         Filed: 12/28/2022     Pg: 13 of 13




        court failed to address defendant’s non-frivolous arguments about recidivism, sentencing

        disparities, and work history).

               We do the same here. We find the district court’s sentence was procedurally

        unreasonable to the extent that it failed to consider Hoffler’s arguments regarding her age,

        lack of criminal history, low risk of recidivism, and cooperation with law enforcement. For

        that reason, we vacate and remand to the district court for resentencing.

                                                      IV.

               For the foregoing reasons, we affirm in part and vacate in part Hoffler’s sentence

        and remand for further proceedings. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this Court and argument

        would not aid the decisional process.

                                   AFFIRMED IN PART; VACATED AND REMANDED IN PART




                                                    13